AFTER REMAND
Per Curiam.
In our previous opinion in this case, reported at 161 Mich App 630; 411 NW2d 803 (1987), we remanded the case to the trial *112court, directing it to apply the standard of Batson v Kentucky, 476 US 79; 106 S Ct 1712; 90 L Ed 2d 69 (1986), to defendant’s equal protection claim regarding the alleged intentional exclusion of black veniremen by the prosecution.
On remand and following a hearing on the issue, the trial court ruled that defendant failed to make out a prima facie case of discrimination as required by Batson, supra. We find sufficient record support for the trial court’s findings and, therefore, find no abuse of discretion.
Affirmed.